F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                        May 17, 2007
                             FO R TH E TENTH CIRCUIT                Elisabeth A. Shumaker
                                                                        Clerk of Court

    U N ITED STA TES O F A M ER ICA,

              Plaintiff-Appellee,

     v.                                                  No. 07-3092
                                                 (D.C. No. 5:06-cr-40151-JAR)
                                                           (D . Kan.)
    STEPH EN W. V A N A TTA ,

              Defendant-Appellant.



                             OR D ER AND JUDGM ENT *


Before H E N RY, M U RPH Y, and TYM KOVICH, Circuit Judges.


          Defendant Stephen W. Vanatta appeals the district court’s order affirming

the magistrate judge’s order of detention. W e exercise jurisdiction pursuant to

28 U.S.C. § 1291 and 18 U.S.C. § 3145(c), and we affirm.

          On November 29, 2006, M r. Vanatta was indicted for conspiracy, bank

fraud, engaging in monetary transactions in property derived from the unlawful




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent w ith Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
activity of bank fraud, destruction of records in a federal investigation, corruptly

influencing and attempting to influence a witness, and criminal contempt. He was

released on his ow n recognizance with conditions for his release. On

December 27, 2006, a grand jury returned a superseding indictment, which added

a new charge for harassment of witnesses in the pending case. Based on this new

charge and evidence that M r. Vanatta had violated the conditions of his release,

the government moved to revoke M r. Vanatta’s pretrial release and to have him

detained pending trial. The magistrate judge held a hearing on the government’s

motion and then ordered M r. Vanatta detained. M r. Vanatta objected to the

magistrate judge’s order of detention. The district court held a hearing on

M r. Vanatta’s objection and then entered an order affirming the order of

detention. The district court found that (1) there was probable cause that

M r. Vanatta committed a crime while on release and (2) M r. Vanatta had failed to

rebut the presumption, which arises when there is probable cause that the

defendant committed a felony, that no condition or combination of conditions w ill

assure that he will not pose a danger to the safety of any other person or the

comm unity. This appeal followed.

      W e review de novo mixed questions of law and fact concerning the

detention decision, “but we accept the district court’s findings of historical fact

which support that decision unless they are clearly erroneous.” United States v.

Cisneros, 328 F.3d 610, 613 (10th Cir. 2003). Having reviewed the briefs, the

                                          -2-
record, and the applicable law, we conclude that the district court was correct in

ordering detention. Accordingly, we AFFIRM the judgment for substantially the

same reasons stated by the district court in its M emorandum and Order dated

M arch 12, 2007.

                                                    ENTERED FOR THE COURT
                                                    PER CURIAM




                                         -3-